In The

                                  Court of Appeals
                     Ninth District of Texas at Beaumont
                             ____________________
                                NO. 09-18-00153-CV
                             ____________________

         BEAUMONT MEDICAL CENTER HOTEL, LLC, Appellant

                                           V.

                          UPI BUILDERS, LLC, Appellee
_______________________________________________________                ______________

                      On Appeal from the 58th District Court
                            Jefferson County, Texas
                          Trial Cause No. A-197,854-A
________________________________________________________                 _____________

                                        ORDER

      The trial court’s order granting summary judgment, which addressed only the

counterclaims filed by appellant, Beaumont Medical Center Hotel, LLC, became

final when the Hotel’s counterclaims were severed into Trial Cause Number

A-197,854-A. Cause Number A-197,854-A is the matter that is before us in this

appeal. After the Hotel filed its notice of appeal, it filed a motion to stay the trial of

Cause Number A-197,854, the case that is not before us in this appeal, until the

appeal of Cause Number A-197,854-A had concluded. Appellant argues that its

                                            1
counterclaims in Cause Number A-197,854-A, the action now on appeal, are

inextricably interwoven with the claims asserted in Cause Number A-197,854.

According to the Hotel, the parties will have to try what is essentially the same case

twice should this Court reverse the trial court’s summary judgment order in Cause

Number A-197,854-A. Appellee, UPI Builders, LLC, objects to a stay of the trial in

Cause Number A-197,854, which is currently set for trial on June 11, 2018. The stay

the Hotel has requested in the appeal concerns Cause Number A-197,854, which is

a different cause number than the cause number that is now before us.

      Neither the rule permitting temporary orders in accelerated appeals nor the

rule permitting temporary relief in an original proceeding apply to the circumstances

that are presented here. See Tex. R. App. P. 29.3, 52.10. Appellant has not shown

that a stay of the trial in Cause Number A-197,854 is necessary to protect our

jurisdiction in Cause Number A-197,854-A, and the Hotel has provided no authority

to the Court for this Court to order a separate cause number stayed for judicial

economy alone. Accordingly, the Hotel’s motion to stay is denied.

      ORDER ENTERED May 21, 2018.

                                                          PER CURIAM

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          2